Los hechos están expresados en la opinión.
El Juez Asociado Sr. Wole,
emitió la opinión del tribunal.
La cláusula 4a. de la escritura presentada en el registro para su inscripción mostraba en este caso que la finca letra *95“A” fue vendida por El Pueblo de Puerto Eico a William H. Haylan en procedimiento de apremio para el pago de con-tribuciones, por cuyo motivo se negó el registrador a inscri-bir la venta hecha por el primitivo dueño al ahora recurrente. Aunque es verdad que el primitivo dueño y su causahabiente, que en el presente caso es el comprador, tienen derecho a re-dimir la finca dentro del término prescrito por la ley y qui-zás si hasta tienen otros derechos, la escritura tiende, sin embargo, a acreditar que el dueño legal nominal de la finca es William H. Haylan. Lo expresado en la escritura es obliga-torio para el recurrente en lo que al registro concierne, porcine de acuerdo con el artículo 18 de la Ley Hipotecaria los registradores calificarán la legalidad de las escrituras pol-lo que resulte de dichas escrituras. El caso es distinto del de Graciani v. El Registrador de San Germán, (pág. 44), en el cual resolvimos que el registrador no tenía el deber o derecho a hacer ninguna investigación fuera de la documen-tación de una determinada finca.
Y el caso no varía porque la escritura otorgada a favor de Haylan no esté registrada. La cláusula de la presente es-critura es obligatoria para terceros. No podemos estar de acuerdo con el recurrente al alegar que la venta hecha a Hay-lan es meramente suspensiva del derecho del comprador. Es una condición resolutoria y el comprador únicamente puede adquirir un verdadero título redimiendo la propiedad. Esto puede verse con más claridad si suponemos que Haylan iba a presentar su escritura para ser inscrita. El registrador estaría obligado a registrarla sujeta al derecho de redención, suponiendo que no existieran defectos en la venta hecha a Hay-lan. Este tiene un derecho que puede convertirse mi absoluto lo mismo que en un caso de venta con pacto de retro.
La nota del registrador debe ser confirmada.

Confirmada la nota recurrida.

Jueces concurrentes: Sres. Presidente Hernández y Aso-ciados del Toro, Aldrey y Hutchison.